DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-15 and 18-20 are allowed.
Claim 1 is allowed primarily because The prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the newly added limitations, i.e., “wherein the DDI circuit is further configured to receive a signal corresponding to a displayed image from the panel circuit using the reference pixel values, and to obtain the target pixel values based on the signal received from the panel circuit”. In the exemplary closest prior art found, Kim does not teach the limitations. Seong does not cure the deficiency. It is rendered not obvious to modify the technique of Kim to achieve the differentiating limitations.
Claims 2-13 are allowed because they depend on claim 1.
Claim 14 is allowed primarily because The prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the newly added limitations, i.e., the DDI circuit is further configure “to perform at least one of: increasing the image pixel values when pixel values of the noise are less than the image pixel values, and decreasing the image pixel values when pixel values of the noise are greater than the image pixel values”. In the exemplary closest prior art found, Kim does not teach the limitations. Seong does not cure the 
Claim 15 is allowed because it depends on claim 14.
Claims 18-20 are allowed for the reasons given in previous Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693